UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54624 US HIGHLAND, INC. (Exact name of registrant as specified in its charter) Oklahoma 26-4144571 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1411 N. 105th East Avenue, Tulsa, OK (Address of principal executive offices) (Zip Code) Registrant's Telephone number, including area code: (918)-895-8300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for at least the part 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of the Registrant’s common stock outstanding as of May 20, 2014: 77,727,669 common shares US Highland, Inc. Form 10-Q For the Fiscal Period Ended March 31, 2014 TABLE OF CONTENTS Part I- Financial Information 3 Item 1. FINANCIAL STATEMENTS (UNAUDITED). 3 Item 2. MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULT OF OPERATIONS. 17 Item 3. QUALITATIVE AND QUANTITATIVE DISCLOSURES ABOUT MARKET RISK. 19 Item 4. CONTROLS AND PROCEDURES. 19 Part II - Other Information 20 Item 1. LEGAL PROCEEDINGS. 20 Item 1A. RISK FACTORS. 20 Item 2. UNREGISTERD SALE OF SECURITIES AND USE OF PROCEEDS. 20 Item 3. DEFAULTS UPON SENIOR SECURITIES. 20 Item 4. MINE SAFETY DISCLOSURES. 20 Item 5. OTHER INFORMATION. 20 Item 6. EXHIBITS. 21 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements The Company’s unaudited interim condensed consolidated financial statements for the three month period ended March 31, 2014 and for the comparable period in the prior year form part of this quarterly report. They are prepared in accordance with United States generally accepted accounting principles. US Highland, Inc. Index to the Unaudited Condensed Consolidated Financial Statements Unaudited Condensed Consolidated Balance Sheets 4 Unaudited Condensed Consolidated Statements of Operations 5 Unaudited Condensed Consolidated Statements of Cash Flows 6 Unaudited Condensed Consolidated Statements of Stockholders' Deficiency 7 Notes to the Unaudited Condensed Consolidated Financial Statements 8 3 US Highland, Inc. Unaudited Condensed Consolidated Balance Sheets March 31, December 31, ASSETS Current Assets Cash $ $ Inventory Prepaid expenses Total Current Assets Long-term deposits Property and Equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current Liabilities Accounts payable $ $ Accrued liabilities Convertible debentures ($293,244 and $144,362 related parties, respectively) Derivative liabilities Loans payable ($33,000 and $27,000 related parties, respectively) Total Current Liabilities Loans Payable ($325,000 and $0 related parties, respectively) – Total Liabilities Commitments Stockholders’ Deficiency Preferred Stock, 3,550,000 shares authorized, par value $0.01; No shares issued and outstanding at March 31, 2014 and December 31, 2013 – – Common Stock, 500,000,000 shares authorized, $0.01 par value; 77,727,669shares issued and outstanding at March 31, 2014 and December 31, 2013 Common Stock Reserved for Future Issuance Additional Paid-in Capital Accumulated Deficit ) Treasury Stock, at cost – 58,333 shares at March 31, 2014 and December 31, 2013 ) ) Total Stockholders’ Deficiency ) ) Total Liabilities and Stockholders’ Deficiency $ $ (The accompanying notes are an integral part of these condensed consolidated financial statements) 4 US Highland, Inc. Unaudited Condensed Consolidated Statements of Operations For the Three Months Ended March 31, For the Three Months Ended March 31, Revenue – $ – Operating Expenses Depreciation General and administrative Professional fees Total Operating Expenses Operating Loss ) ) Other Income (Expense) Interest expense (190,979
